Hartwell, J.
The defendant’s motion for a new* trial; ¿s already decided by this Court in the King vs. Cornwell, was not properly before the Circuit Court. The refusal of the Court to give the instruction prayed for, could not have injured the defendant, the weight of the evidence and credibility of the witnesses being left to the jury alone. There is no ground in this case to set aside the verdict as without evidence. The question of setting aside verdict on conflicting evidence is so clearly settled, that it is unnecessary to comment upon it. The prior admission of the witness Asii, and the evidence of the policeman were sufficient, if believed, to sustain th'e verdict.
In regard to the introduction of the written statement and of evidence thereto, after the witness had testified, with corroborating evidence, that he knew nothing about the paper and that it was obtained from him by violence or *170misunderstanding, it is enough to say that such evidence is always admissible for the purpose of discrediting a witness. The witness’ attention should first be called, as was done here, to the contradictory written or oral statement alleged. The fact that this written paper was sworn to, and only signed by the witness does not affect the general rule, admitting evidence of previous contradictory statement, in matters pertinent to the issue. It was in the discretion of the Court to approve or not, the security offered for a bond conditioned to pay the fine and costs. What that security was, does not appear, and therefore we cannot regard the refusal to approve the bond as an abuse of discretion. The fine of three hundred dollars imposed is within the limits prescribed by law and is not to be set aside as excessive. Exceptions overruled.
Honolulu, October 27th, 1869.